Citation Nr: 0619604	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a right ear 
disorder, including a ruptured eardrum and otitis media.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied service connection for a back 
condition and for residuals of right ear injury, including 
hearing loss, tinnitus and ruptured ear drum.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration

Service medical records show that the veteran was treated for 
low back pain in September 1971 and February 1974.  In 
February 1974, he was diagnosed with mild acute muscular 
strain and there was a finding of spina bifida occulta at L5.  
The veteran was also treated for ear aches in August 1971 
(otitis media in the right ear), February 1973, and March 
1974.  On separation examination in May 1974, the veteran 
complained of ear trouble, hearing loss, and recurrent back 
pain.  Physical evaluation was normal.

In a March 2003 letter, Dr. F.O. Black stated that laboratory 
results showed the veteran to have bilateral high frequency 
hearing loss (noise exposure in the service).  This physician 
also indicated that the veteran had recently been treated for 
an ear infection.  VA clinical records from September 1990 
also show treatment for otitis media.  The veteran has stated 
that he currently suffers from tinnitus, with the same 
symptoms as he claims to have suffered in service.  The Board 
notes that the veteran's military occupational specialty was 
cannoneer and that he was attached to an artillery unit.  

Clinical evidence also relates his hearing loss and tinnitus 
to civilian employment many years post service.  In a January 
2002 letter, Dr. R.A. Hodgson stated that the veteran 
reported first experiencing tinnitus after his employment 
with a vending company, from June to September 2001, during 
which time he drove a truck on airport grounds.  This 
physician also attributed the veteran's hearing loss to 
presbycusis and referenced the veteran's military service in 
an artillery unit.  

Post-service medical history contains clinical records of 
treatment of the veteran for lumbar strain since 1995.  Other 
records indicate that the veteran had cervical spine injuries 
from a car accident many years post service.  The record is 
replete with a history of numerous back injuries post 
service, including falls, accidents, and a sports injury.  

In this case, the evidence of record is insufficient for the 
Board to make a decision on the veteran's claims.  Since the 
record contains insufficient or conflicting medical evidence, 
the Board requires medical examinations and opinions in order 
to make decisions on the claims for service connection.  38 
C.F.R. § 3.159 (c)(4) (2005).  Therefore, the veteran should 
be afforded appropriate VA examinations.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  On remand, the veteran should be provided proper 
notice under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the veteran for a VA 
orthopedic examination of his spine.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination. The examiner should indicate 
in the report that the claims file was 
reviewed. All necessary tests, including 
x-rays if indicated, should be conducted.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
back disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

3.  Schedule the veteran for a VA ear 
examination, to include an audiometric 
evaluation.  The claims file must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  

Based upon the examination results and a 
thorough review of the claims folder, the 
examiner should respond to the following:  

(a)  Does the veteran suffer from a 
current ear disorder, i.e., chronic otitis 
media, tympanic membrane perforation, 
hearing loss, tinnitus, etc. 

(b)  Provide an opinion as to whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
current ear disorder had its onset during 
active service or is related to any in-
service disease or injury, including noise 
exposure.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

4.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

